United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1575
                                    ___________

Mary Amerson,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
City of Des Moines, Iowa,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: December 2, 2011
                                 Filed: December 7, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Mary Amerson sued the City of Des Moines in Iowa state court, claiming in
part that the City’s enforcement of its nuisance ordinances was discriminatory and
unconstitutional and that various City officials had caused damage to or the loss of her
real estate and vehicles, had committed illegal searches and seizures, had defamed her
character, and had conducted an unfair administrative hearing. After the City removed
the action to federal court, the district court1 denied Amerson’s motion to remand
because it was untimely and because Amerson had claimed violations of her federal

      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
constitutional rights. The court later granted the City’s motion for summary
judgment, denied Amerson’s motion to alter or amend judgment, and denied her
related motion to strike. She appeals all those rulings.

       Following careful review, we conclude that the motion to remand was properly
denied as untimely, see Graphic Commc’ns Local 1B Health & Welfare Fund A v.
CVS Caremark Corp., 636 F.3d 971, 974 (8th Cir. 2011), and that the grant of
summary judgment was proper, see Rau v. Roberts, 640 F.3d 324, 327 (8th Cir. 2011).
We find no abuse of discretion in the denial of the motion to alter or amend judgment,
see Sipp v. Astrue, 641 F.3d 975, 980-81 (8th Cir. 2011), and no error in the denial
of the motion to strike the City’s timely response. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-